DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: lacking headers that distinguish each section as required by MPEP 608.01(a) and 37 CFR 1.77(b).  Appropriate correction is required.

Claim Objections
Claims 60, 63 and 72 are objected to because of the following informalities: acronym UUV is not preceded by “Unmanned Underwater Vehicle” which is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40 – 59 and 63 – 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamieson (US Pat. No.: 8,109,223 B2).
Regarding claim 40, Jamieson discloses a subsea garage for an unmanned underwater vehicle (UUV) (col. 1, lines 55-63), the garage comprises:
 	a body having a receptacle for the UUV (AUV receptacle, FIG. 3a), an open top providing a transit path for the UUV into and out of the receptacle (12, FIG, 3a) and a base opposed to the open top, the base being arranged to lie on the seabed (Seabed Dock 23, FIG. 5); and
 	at least one post that is movable, subsea, relative to the body into a deployed position extending upwardly from the body above the open top and into a retracted position substantially beneath the open top (Lifting frame 6beu, FIG. 2 and Lifting frame 26, FIG. 5),
 	wherein the or each post is accommodated within the body when in the retracted position (FIGS. 4b-d).

Regarding claim 41, Jamieson discloses the subsea garage, wherein the or each post translates when moving relative to the body into the deployed position (FIG. 4d).
Regarding claim 42, Jamieson discloses the subsea garage wherein the or each post rotations when moving relative to the body in to the deployed position (FIGS. 3a-c).  
Regarding claim 43, Jamieson discloses the subsea garage, wherein the or each post has a lifting formation for attachment to a lifting line to the subsea garage (12, FIG. 4a).

Regarding claim 44, Jamieson discloses the subsea garage, further comprising a crossbar structure attached to the or each post (6beu, FIG. 2).

Regarding claim 45, Jamieson discloses the subsea garage, wherein the crossbar structure has a lifting formation for attachment to a lifting line to lift the subsea garage (FIGS. 3a-c).

Regarding claim 46, Jamieson discloses the subsea garage and being responsive for a command from, or presence of, the UUV to move the or each post into the deployed position (col. 4, lines 5-11 and col. 7, lines 16-27).

Regarding claim 47, Jamieson discloses the subsea garage, further comprising a lid that is movable, subsea, relative to the body between a closed position that closes the open top and an open position that allows the UUV to move along the transit path through the open top (FIGS. 3a-c).

Regarding claim 48, Jamieson discloses the subsea garage, wherein the or each post is linked to the lid to move the lid into the open position on deployment of the post (FIG. 3a).

Regarding claim 49, Jamieson discloses the subsea garage, wherein the or each post is linked to the lid to be deployed in response to movement of the lid into the open position (FIG. 3a).

Regarding claim 50, Jamieson discloses the subsea garage, wherein the or each post is movable relative to the body for deployment after opening movement of the lid (FIGS. 3a-c).

Regarding claim 51, Jamieson discloses the subsea garage, wherein the lid is arranged to lift from the closed position to the open position while remaining over the open top of the body (FIGS. 3a-c).

Regarding claim 52, Jamieson discloses the subsea garage, wherein the lid is arranged to translate laterally from the closed position to the open position (FIGS. 4a-d).

Regarding claim 53, Jamieson discloses the subsea garage, wherein the lid is arranged to rotate from the closed position to the open position (FIGS. 4a-d).
Regarding claim 54, Jamieson discloses the subsea garage, wherein the lid is arranged to rotate about a substantially horizontal axis offset to a side of the body (FIGS. 4a-d).

Regarding claim 55, Jamieson discloses the subsea garage, wherein the lid is arranged to rotate about a substantially vertical axis offset to a side of the body (FIGS. 4a-d).

Regarding claim 56, Jamieson disclose the subsea garage, wherein the lid is in sections that are arranged to move apart from each other as the lid moves from the closed position Into the open position (FIGS. 3a-c).

Regarding claim 57, Jamieson discloses the subsea garage, wherein the sections of the lid are arranged to move downwardly as they move apart (FIGS. 3a-c).

Regarding claim 58, Jamieson discloses the subsea garage, wherein the lid has a lifting formation for attachment to a lifting line to lift the subsea garage (Lift line, FIG. 1).

Regarding claim 59, Jamieson discloses the subsea garage and being configured to respond to a command from, or presence of, the UUV to move the lid into the open position (col. 4, lines 5-11 and col. 7, lines 16-27).



Regarding claim 63, Jamieson discloses a method of guiding a UUV into or out of a subsea garage that has an open-topped body (See Abstract), the method comprising:

 	with reference to the or each post, navigating the UVV along a transit path through the
open top into or out of a receptacle within the body (col. 4, lines 5-11 and col. 7, lines 16-27).

Regarding claim 64, Jamieson discloses the method, comprising moving the or each post in response to a command from, or presence of, the UUV (col. 4, lines 5-11 and col. 7, lines 16-27).

Regarding claim 65, Jamieson discloses the method, preceded or followed by lifting the subsea garage while bearing its weight through at least one post when in the deployed position (FIGS. 4b-d).

Regarding claim 66, Jamieson discloses the method, comprising moving a lid relative to the body, subsea, between a closed position that closes the open top and an open position that allows the UUV to move along the transit path through the open top (col. 4, lines 5-11 and col. 7, lines 16-27).

Regarding claim 67, Jamieson discloses the method, comprising moving the or each post into the deployed position with the lid as the lid moves into the open position (12, FIG. 3a).

Regarding claim 68, Jamieson discloses the method, comprising moving the or each post into the deployed position after moving the lid into the open position (FIGS. 4b-d).

Regarding claim 69, Jamieson discloses the method, preceded or followed by Iifting the subsea garage while bearing Its weight through the lid when in the closed position (FIG. 3a).

Regarding claim 70, Jamieson discloses the method, wherein the or each post is in the deployed position during any of the following phases: 
 	entry of the UUV into the subsea garage;
 	exit of the UUV from the subsea garage; and
 	docking or undocking of the UUV in or from the subsea garage (col. 6, lines 19-41).

Regarding claim 71, Jamieson discloses the method, wherein the or each post is in the retracted position whenever:
 	the UUV is not entering or exiting the subsea garage; and
 	the subsea garage is not being lifted (FIG. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60 – 62, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Jamieson (US Pat. No.: 8,109,223 B2) in view of Lelaurin et al. (Patent No.: US 9,845,137 B2).
Regarding claim 60, Jamieson teaches subsea garage for a UUV, the garage comprising:
 	a body having a receptacle for the UUV (22, FIG. 5), an open top providing a transit path for the UUV into and out of the receptacle (26, FIG. 5) and a base opposed to the open top, the base being arranged to lie on the seabed (23, FIG. 5);
 	at least one post extending upwardly from the body above the open top (“Goal Posts”, FIG. 2); and

 	Jamieson is silent to wherein the lid encloses the post when in the closed position and exposes the post when in the open position, and wherein the lid comprises a top plate that lies over the post and a skirt depending from the top plate, which skirt lies beside the post when the lid is in the closed position.  However, in the same field of endeavor, Lelaurin teaches an underwater base for using autonomous underwater vehicles and as depicted in FIG. 15, an enclosed post is shown when in a closed state and a post is exposed in an open state as shown in Figure 16.  An equivalent skirt is also depicted in lid portion 1620 and 1322 (FIG. 16).   
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the garage lid  taught by Jamieson to wherein the lid encloses the post when in the closed position and exposes the post when in the open position, and wherein the lid comprises a top plate that lies over the post and a skirt depending from the top plate, which skirt lies beside the post when the lid is in the closed position as taught by Lelaurin in order to inexpensively enhance efficient deploying of underwater vehicles on the ocean bottom to collect data (col. 1, lines 64-67).

Regarding claim 61, Lelaurin teaches the subsea garage, wherein the skirt of the lid extends from the top plate to the open top of the body when the lid is in the closed position (1334, FIG. 15).


Regarding claim 62, Lelaurin teaches the subsea garage, wherein the lid is arranged to lift from the closed position to the open position while remaining over the open top of the body (FIG. 16).
 	It would have been obvious to modify Jamieson to wherein the lid is arranged to lift from the closed position to the open position while remaining over the open top of the body as taught by Lelaurin to inexpensively enhance efficient deploying of underwater vehicles on the ocean bottom to collect data (col. 1, lines 64-67).

Regarding claim 72, Jamieson teaches a method of guiding a UUV into or out of a subsea garage having an open-topped body (See Abstract), the method comprising:
 	exposing, subsea, at least one previously-enclosed post (Goal posts, FIG. 2) that extends upwardly above the open top of the body by moving a lid relative to the body between a closed position that closes the open top and an open position that allows the UUV to move along a transit path through the open top (FIGS. 3a-c, 4a-d); and
 	with reference to the or each post, navigating the UUV along the transit path through the open top into or out of a receptacle within the body (col. 4, lines 5-11 and col. 7, lines 16-27);

 	Jamieson is silent to the lid comprising a top plate that lies over the post and a skirt depending from the top plate, which skirt lies beside the post when the lid is in the closed position.  However, in the same field of endeavor, Lelaurin teaches an underwater base for using autonomous underwater vehicles and as depicted in FIG. 15, an enclosed post is shown when in a closed state and a post is exposed in an open state as shown in Figure 16.  An equivalent skirt is also depicted in lid portion 1620 and 1322 (FIG. 16).   
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the garage lid taught by Jamieson to wherein lid comprising a top plate that lies over the post and a skirt depending from the top plate, which skirt lies beside the post when the lid is in the closed position as taught by Lelaurin in order to inexpensively enhance efficient deploying of underwater vehicles on the ocean bottom to collect data (col. 1, lines 64-67).

Regarding claim 73, Jamieson discloses the method, comprising moving the lid in response to a command from, or presence of, the UUV (Autonomous underwater vehicle, See Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663